In a matrimonial action in which a judgment of divorce was entered, the defendant husband appeals from an order of the Supreme Court, Kings County, dated November 28, 1975, which, without a hearing, inter alia, granted plaintiff’s motion to hold him in contempt for failing to pay alimony. (Upon the return date of the motion to punish him for contempt defendant orally requested a hearing, but Special Term denied his request.) Order reversed, without costs or disbursements, and matter remitted to Special Term for a *574hearing as to the amounts of alimony arrears and counsel fees (see Costigan v Costigan, 7 AD2d 735; Pirrotta v Pirrotta, 42 AD2d 715). Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.